HODGES, Chief Justice.
In this original proceeding, we issued a rule on the People’s petition to show cause why respondent district court’s order granting the defendant’s Crim.P. 35(b) motion for reduction of sentence should not be voided on the ground that the respondent court lacked jurisdiction to enter this order because the case is on appeal in this court. The district court had previously granted the defendant’s Crim.P. 35(c) motion to vacate judgment. The People appealed that order to this court and the appeal is currently pending. The rule is made absolute.
On September 9,1977, the defendant, Cecil Moody, was convicted of aggravated robbery in Denver District Court and was sentenced to imprisonment for 20-35 years. We affirmed this judgment in People v. Moody, Colo., 630 P.2d 74 (1981).
On June 2, 1981, the district court conducted a hearing on the defendant’s Crim.P. 35(c) motion and ruled that defendant had not been brought to trial in 1977 within the time requirements of the Interstate Agreement on Detainers, section 24-60-501, C.R. S.1973. The defendant’s motion was granted, and it was ordered that the judgment of conviction be vacated and all charges dismissed. This order was stayed pending the People’s appeal which was perfected on June 10, 1981, and is currently pending in this court in Case No. 81SA259. Defendant filed a cross-appeal in this matter on June 12, 1981.
On July 28, 1981, defendant filed in the respondent district court a motion for reduction of sentence pursuant to Crim.P. 35(b). The respondent district court granted this motion on September 24, 1981, reducing the defendant’s sentence from 20-35 years of imprisonment to 8-12 years. On the following day, September 25, 1981, the People initiated this original proceeding by filing a Petition for Relief in the Nature of Prohibition and Mandamus and for Stay of Proceeding, asserting that the trial court was without jurisdiction to act on the defendant’s Crim.P. 35(b) motion while the order granting the defendant’s 35(c) motion was on appeal in this court. We issued a show cause rule on October 1, 1981, and stayed the order pending disposition of this original proceeding.
The question presented here is whether the appeal of the district court’s judgment granting a Crim.P. 35(c) motion to vacate judgment deprives the district court of jurisdiction to hear a Crim.P. 35(b) motion to modify the judgment by reducing the sentence.
We know of no Colorado case which has treated this specific issue. There is, however, settled authority that after an appeal of a final judgment has been perfected, the trial court is without jurisdiction to entertain any motion for an order affecting the judgment. People v. Jones, Colo., 631 P.2d 1132 (1981) (and cases cited therein). See also People v. Scott, Colo., 626 P.2d 1130 (1981). The reasoning behind this principle is evident. To permit a modification of the judgment of conviction against the defendant while the judgment of conviction is on appeal would undermine the “finality of judgment”1 upon which the appeal is based. Section 18-1-409, C.R.S. 1973 (1978 Repl.Vol. 8); C.A.R. 4(c). See Berman v. United States, 302 U.S. 211, 58 S.Ct. 164, 82 L.Ed. 204 (1937). Additionally, *67dual jurisdiction in the trial court and the appellate court to modify, reverse, affirm, or vacate the judgment could result in chaotic judicial administration and wasted court resources.
Crim.P. 35(b)2 is divided into three alternative subparts, specifying when a motion for reduction of sentence may be filed. We interpret Crim.P. 35(b)(1) to say that a 35(b) motion may be filed within 120 days after the sentence is imposed unless an appeal has been filed, in which case such motion is to be filed “(2) within 120 days after receipt by the court of a remittitur issued upon affirmance of the judgment or sentence or dismissal of the appeal, or (3) within 120 days after entry of any order or judgment of the appellate court denying review or having the effect of upholding a judgment of conviction or sentence.” Thus, by virtue of the appeal of the judgment granting the 35(c) motion and dismissing all charges, jurisdiction of the case is in the appellate court and not in the trial court. Defendant’s 35(b) motion may not be heard by the district court until the terms in subpart (2) or (3) of Crim.P. 35(b) have been satisfied. This interpretation is consistent with the rules of statutory construction which state that an entire provision of law is intended to be effective, section 2-4-201, C.R.S.1973, and that words are to be construed according to common usage, section 2-4-101, C.R.S.1973. This is in accord with People v. Jones, supra, and with the requirement that only a “final judgment” may be appealed. In other words, an appeal of a final judgment terminates trial court jurisdiction and does not restore it, under these facts, until the events described in subpart (2) or (3) of Crim.P. 35(b) take place.
Our resolution of the issue in this case does not rule out, in a meritorious situation, the filing of a request in the appellate court for a limited remand to the trial court to entertain a motion to modify the final judgment under appeal.
The respondent district court was without jurisdiction to entertain defendant Moody’s Crim.P. 35(b) motion for reduction of sentence. Its ruling thereon is therefore void. The rule is made absolute.
ERICKSON, DUBOFSKY and QUINN, JJ., dissent.

. A final judgment was defined in Stillings v. Davis, 158 Colo. 308, 406 P.2d 337, 338 (1965), as “one which ends the particular action in which it is entered, leaving nothing further for the court pronouncing it to do in order to completely determine the rights of the parties involved in the proceeding.”


. Crim.P. 35(b) reads:
(b) Reduction of Sentence. The court may reduce the sentence provided that a motion for reduction of sentence is filed (1) within 120 days after the sentence is imposed, or (2) within 120 days after receipt by the court of a remittitur issued upon affirmance of the judgment or sentence or dismissal of the appeal, or (3) within 120 days after entry of any order or judgment of the appellate court denying review or having the effect of upholding a judgment of conviction or sentence. The court may, after considering the motion and supporting documents, if any, deny the motion without a hearing. The court may reduce a sentence on its own initiative within any of the above periods of time.